Case 2:18-cr-00121-PSG Document 329 Filed 02/10/20 Page 1 of 17 Page ID #:4430



 1   AMY M. KARLIN (Bar No. 150016)
     Interim Federal Public Defender
 2   JILL GINSTLING (Bar No. 217911)
     (E-Mail: Jill_Ginstling@fd.org)
 3   Deputy Federal Public Defender
     321 East 2nd Street
 4   Los Angeles, California 90012-4202
     Telephone: (213) 894-4298
 5   Facsimile: (213) 894-0081
 6   Attorneys for Defendant
     OSCAR MARAVILLA CAMACHO, JR.
 7
 8                             UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11
     UNITED STATES OF AMERICA,                      Case No. CR 18-121-SJO
12
                  Plaintiff,
13                                                  OSCAR CAMACHO, JR.’S
           v.                                       POSITION RE: SENTENCING;
14                                                  EXHIBITS
     OSCAR MARAVILLA CAMACHO, JR,
15
16                Defendant.
17
18         Defendant Oscar Camacho, Jr., through his attorney of record, Deputy Federal
19   Public Defender Jill Ginstling, hereby files his position regarding sentencing.
20
21                                          Respectfully submitted,
22                                          AMY M. KARLIN
                                            Interim Federal Public Defender
23
24   DATED: February 10, 2020            By /s/ Jill Ginstling
25                                         JILL GINSTLING
                                           Deputy Federal Public Defender
26
27
28
Case 2:18-cr-00121-PSG Document 329 Filed 02/10/20 Page 2 of 17 Page ID #:4431



 1                                    I. INTRODUCTION
 2         Oscar Camacho, Jr. stands before this Court for sentencing following his guilty
 3   plea to one count of possession of cocaine with intent to distribute, and one count of
 4   conspiracy to dispose of firearms to a prohibited person. In the two years that have
 5   elapsed since he committed these offenses, Mr. Camacho has transformed himself into
 6   a loving and responsible father who is committed to rehabilitation, in all of its forms.
 7   He has stopped drinking and doing drugs; he has received job training and multiple
 8   certifications, including for an organization dedicated to combatting human trafficking;
 9   and he has spent his time working and providing for his family. Six months before he
10   was remanded, at the age of 35, he became a father for the first time. His devotion to
11   his daughter, and his critical role in her life and her care, are evident to all who know
12   him – as is his sincere remorse for his offense conduct. The PSR has determined that
13   Mr. Camacho’s offense level under the advisory guidelines is 27, and his criminal
14   history is category 2, resulting in an advisory guideline range of 78-87 months.
15   Through this position paper, the defense respectfully requests that the Court impose the
16   mandatory minimum sentence of 60 months. Such a sentence is sufficient, but not
17   necessary, to impose a severe punishment for the crimes committed by the person who
18   Mr. Camacho used to be, while recognizing the progress he has made and the person
19   who he has become.
20
21          II. OBJECTIONS/FACTUAL CLARIFICATIONS TO THE PSR
22         Paragraph 20
23         This paragraph alleges that Mr. Camacho did not comply with the conditions of
24   his pretrial release because he was remanded on November 4, 2019 after his Pretrial
25   Services Officer received a tamper notice of his electronic monitoring equipment. This
26   is incorrect. Defense counsel has spoken with U.S. Pretrial Services Officer Anthony
27
28
                                                   2
Case 2:18-cr-00121-PSG Document 329 Filed 02/10/20 Page 3 of 17 Page ID #:4432



 1   Granados (of the Northern District of California), who supervised Mr. Camacho.1 PSA
 2   Officer Granados confirmed that there was no tamper notice on Mr. Camacho’s
 3   location monitor, and he does not know why the PSR says otherwise. Officer Granados
 4   further confirmed that Mr. Camacho was in compliance with the conditions of his
 5   pretrial release throughout his two years on supervision. And when the Court
 6   remanded Mr. Camacho following his change of plea on November 4, 2019, the Court
 7   stated that the remand was based on the nature of the charges; there was no mention of
 8   an issue with Mr. Camacho’s ankle monitor or any other noncompliance.
 9
10         Personal and Family Data
11         This section of the does not mention that Mr. Camacho and his girlfriend,
12   Monica Ceja, are the parents of an eight-month-old daughter named Grezia Camacho.
13   The defense asks that a revised PSR be prepared with this information included, to
14   ensure that the BOP will allow Mr. Camacho’s daughter to visit him in custody.
15
16                             III. APPROPRIATE SENTENCE
17         In determining the appropriate sentence for Mr. Camacho, the Court must
18   consider all of the statutory sentencing factors set forth at 18 U.S.C. § 3553, including,
19   among other factors, the nature and circumstances of the offense; the history and
20   characteristics of the offender; the need to reflect the seriousness of the offense,
21   promote respect for the law, provide just punishment, and afford adequate deterrence;
22   the need to provide the defendant with needed education, vocational training, medical
23   care or other correctional treatment; the applicable sentencing range under the advisory
24
25         1
             Mr. Camacho was arrested and charged in the Northern District of California,
26   where he lives, before he was charged in this district. It was the Pretrial Services office
     in the Northern District that put the location monitor on him and was responsible for
27   monitoring Mr. Camacho’s location, as well as performing the other aspects of day-to-
28   day pretrial supervision.
                                                   3
Case 2:18-cr-00121-PSG Document 329 Filed 02/10/20 Page 4 of 17 Page ID #:4433



 1   sentencing guidelines; and the need to avoid unwarranted sentencing disparities. 18
 2   U.S.C. § 3553(a); United States v. Booker, 543 U.S. 220 (2005). The district court may
 3   not employ a presumption that the advisory guideline range is the reasonable or
 4   appropriate sentence. United States v. Gall, 522 U.S. 38, 49-50 (2007); see also United
 5   States v. Rita, 551 U.S. 338, 351 (2007), and “extraordinary circumstances are not
 6   needed to justify a sentence outside the guidelines range.” United States v. Ruff, 535
 7   F.3d 999, 1002 (9th Cir. 2008). Instead, the guidelines are but one of many factors for
 8   the Court to consider when imposing sentence. The overall task for the Court is to
 9   impose a reasonable sentence, based on the individual defendant and the facts and
10   circumstances of the particular case at hand, that is “sufficient, but not greater than
11   necessary” to achieve the statutory purposes of sentencing. 18 U.S.C. § 3553(a). This
12   statutory language reflects one of the most long-established maxims of criminology, the
13   “principle of parsimony.” That principle provides that punishment should never exceed
14   the minimum necessary to effectuate the purposes of punishment, and it emphasizes the
15   importance of two fundamental elements of just sentencing: reasoned judgment and
16   individualized tailoring. Those elements, and the principle of parsimony, support a
17   sentence of 60 months.
18
19         A.     History and Characteristics of the Defendant
20         Mr. Camacho is the oldest of three children born to Oscar Morales Camacho and
21   Esther Maravilla Flores. PSR ¶ 60. His parents were Mexican immigrants who worked
22   in the fields when Mr. Camacho was a child. Id. They also sold fruit and clothing at
23   flea markets. They worked hard enough that they were ultimately able to buy a home
24   for their family, and start some businesses of their own – first a bakery, then a
25   restaurant. Mr. Camacho has worked with his parents to help support his family since
26   he was a small child, even before he was old enough to go to school. Id. at ¶ 62. He
27   worked in the field with his mother, then at the bakery at Albertson’s, and later in the
28
                                                   4
Case 2:18-cr-00121-PSG Document 329 Filed 02/10/20 Page 5 of 17 Page ID #:4434



 1   family’s bakery and restaurant. Id. at ¶ 65. He also worked at a steakhouse, working
 2   his way up to line cook. Id. at ¶ 80.
 3         Mr. Camacho’s family has always been close, and his parents were strict yet
 4   supportive. He did well in school and played sports, in addition to working. Id. at ¶ 63.
 5   He graduated high school in 2001, and not long after he began buying pork products in
 6   Los Angeles for resale in Salinas. Id. at ¶¶ 75, 65. He started his own business, which
 7   he ran from 2003-2007. Id. at p 79. At that time, his father sold the bakery and
 8   restaurant so the family could start a food processing business of their own. Id. at ¶ 65.
 9   A few years after that, Mr. Camacho’s mother started a trucking business. Id.
10         From his childhood through early adulthood, Mr. Camacho was a productive
11   member of his hard-working family. As he explains, “I grew up with loving parents
12   who gave me every opportunity to succeed, they allowed me to help them run our
13   family business which I helped to manage for over 20 years.” Exh. A (Letter of Oscar
14   Camacho, Jr.). But “somewhere I long the way I do not know why my life took a
15   wrong turn.” Id. When he was 23 years old, he started using cocaine, and within a few
16   years he became addicted. PSR ¶ 72. He began selling drugs to support his habit, and
17   in 2011 he was went to jail for selling drugs – his only prior conviction. PSR ¶ 53.
18         That same year, due to the downturn in the economy, Mr. Camacho’s parents lost
19   their home. They purchased a fixer upper that they were able to renovate in exchange
20   for rent, and when Mr. Camacho was released from custody in 2012, he helped with
21   that work. In 2013, he commuted between Salinas and southern California, where he
22   worked as a dispatcher for his uncle’s trucking company. PSR ¶ 78. In 2014, when his
23   parents were able to buy their current home, he went to work for both of his parents’
24   businesses. A few years later, he met his fiancée, Monica Ceja, and they began dating.
25   But she noticed that he began drinking and partying more, and his behavior changed.
26   See Exh. B (letter of Monica Ceja). The drinking led to a relapse of Mr. Camacho’s
27   cocaine addiction, and a return to selling drugs to support his addiction, as well as the
28   very expensive guns that he purchased in this case. By the time of his arrest for this
                                                   5
Case 2:18-cr-00121-PSG Document 329 Filed 02/10/20 Page 6 of 17 Page ID #:4435



 1   offense, Mr. Camacho was using cocaine virtually every day. PSR ¶ 72. As he
 2   explains, “I was obsessed with both. If I wasn’t thinking [about] and consuming drugs,
 3   I was trying to buy another gun that would allow me a moment of joy.” Exh. A.
 4         His lifestyle and terrible choices came crashing down on him when he was
 5   arrested in December 2017, after the agents who were searching for the guns he’d
 6   purchased discovered drugs in his home as well. Since that time, Mr. Camacho has
 7   done everything possible to turn his life around and be the responsible member of
 8   society who his parents raised him to be. He moved in with his girlfriend and went to a
 9   job training program (the Center for Employment Training), where he studied truck
10   operation, maintenance, computer skills, job preparedness, and customer service skills.
11   PSR ¶ 76; see also Exhibit I (certificates and transcript). He impressed his teachers with
12   his work ethic, attitude, and skill – so much so that a teacher who normally declines to
13   write letters for students who have been convicted of crimes chose to write one for Mr.
14   Camacho, as he has “no doubt that Oscar will make a good employee for someone if
15   given the chance….in Oscar’s case I hope there is a possibility of a second chance. See
16   Exh. J (Letter of Tom Gentle); see also Exh. K (Letter of Laura Mireles). Mr.
17   Camacho then obtained his Class A driver’s license so that he could one day work as a
18   short-haul truck driver. PSR ¶ 76. He also received a certification from Truckers
19   Against Trafficking, an organization dedicated to training transportation professionals
20   to assist law enforcement in the recognition and reporting of human trafficking. See
21   Exh. I; see also https://truckersagainsttrafficking.org/what-we-do. Although Mr.
22   Camacho previously had worked at both of his parents’ companies, after his arrest he
23   was unable to work with his father, due to bond conditions prohibiting them from
24   having contact. Id. at ¶ 79. So he returned to work at his mother’s company, with
25
26
27
28
                                                  6
Case 2:18-cr-00121-PSG Document 329 Filed 02/10/20 Page 7 of 17 Page ID #:4436



 1   reduced income.2 Id. Most importantly, he stopped using drugs and alcohol, and he
 2   regularly attended drug counseling and testing, as confirmed by Pretrial Services. As
 3   Ms. Ceja observed, “He would go to school, work, and the gym and at home during
 4   dinner he would always talk about how he wants to work and maybe in the future still
 5   open a restaurant and obtain a chef certificate.” Id.
 6         His upward trajectory continued when his daughter Grezia was born in May
 7   2019. According to Ms. Ceja, “from the moment we found out I was pregnant Oscar
 8   who was already doing so well since his release became so much of a better person.”
 9   Exh. B. He is an extremely devoted father who was not only providing for his daughter
10   financially but was also her care provider while Ms. Ceja, a teacher for special needs
11   children, was at work. Ms. Ceja’s brother observed that “the love he had for [Grezia]
12   was obvious in the way this towering man would hold her, and baby talk to her. He
13   would look at her and his eyes would light up with joy, but they’d also tear up with
14   regret knowing that he would have to leave her.” Exh. D (Letter of Jesus Rigoberto
15   Ceja); see also Exh. C (photos). His niece agrees: “I know he has matured since he
16   had his daughter, and I truly believe that he will focus on her and himself in order to
17   better their life together. She is his everything and she means the world to him, which
18   tells me that he will better his life in order to be there for his daughter and those
19   important milestones that are coming up.” Exh. E (Letter of Cristina Cazares). Simply
20   put, “from the time his offense occurred to now he is a completely different person….A
21   lot has changed in his life. He no longer drinks or uses any type of controlled
22   substances. He has a daughter who he has been a great father to since the moment he
23   knew she was on the way.” Exh. B.
24
25
26         2
            After he was remanded at the time of his plea, Mr. Camacho has continued to
27   work, serving as an orderly at MDC, where he has received positive work evaluations.
28   See Exh. H.
                                                    7
Case 2:18-cr-00121-PSG Document 329 Filed 02/10/20 Page 8 of 17 Page ID #:4437



 1         The Supreme Court has “made clear that post-sentencing or post-offense
 2   rehabilitation – particularly in light of its tendency to reveal a defendant’s likelihood of
 3   criminal conduct – [is] a critical factor to consider in the imposition of sentence.”
 4   United States v. Trujillo, 713 F.3d 1003, 1010 (9th Cir. 2013) (citing Gall, 552 U.S. at
 5   59 and Pepper v. United States, 131 S.Ct. at 1242-43). For all of these reasons, Mr.
 6   Camacho’s history and characteristics, particularly his post-offense rehabilitation over
 7   the nearly two years that he spent on pretrial release, weigh in favor of a sentence of 60
 8   months. Such a sentence will be sufficient to impose a severe penalty for this offense,
 9   while recognizing the progress Mr. Camacho his made, and allowing him to fulfill his
10   most important goal: “I want my daughter to be proud of me and know me not as the
11   father who went to prison, but as her father who changed who he was for her.” Exh. A.
12
13         B.     Nature and Circumstances of the Offense and Need to Reflect the
14                Seriousness of the Offense
15         The defense recognizes that this offense is serious, and that Mr. Camacho must
16   serve several years in prison for his conduct. When compared to the typical drug and
17   gun offenses, however, there are mitigating factors that support a sentence of five years.
18   The drug offense flowed directly from Mr. Camacho’s drug addiction, and unlike the
19   majority of federal drug crimes, it did not involve a quantity of drugs that would trigger
20   a 10-year mandatory minimum sentence. As for the gun offense, there are several
21   factors that distinguish it from the typical offense involving firearms. Mr. Camacho is
22   not a gang member or someone with a connection to a criminal organization. He did
23   not possess the guns in furtherance of his drug crime (and he has no history of using
24   guns to commit crimes); nor did he possess the guns for a nefarious purpose. Instead,
25   the evidence at trial established that the guns Mr. Camacho purchased from his co-
26   defendant were collectors’ items – highly stylized, customized guns that fetched a high
27   value because of their rarity. As Mr. Camacho explains, he wanted these guns because
28   “some of them were almost 100 years old or were only produced in very limited
                                                    8
Case 2:18-cr-00121-PSG Document 329 Filed 02/10/20 Page 9 of 17 Page ID #:4438



 1   quantities, or had unique engravings and finishes to them.” Exh. A. His statements at
 2   the time of the offense corroborate this, as he posted a photo of one of the guns to
 3   Instagram with the caption, “A golden horse for the collection. Thanks to my friend
 4   @the38superman.” See Exh. D to Dkt. 310, Reporter’s Transcript at 130:3-6. The
 5   firearms were found unloaded in Mr. Camacho’s home, stored in their boxes.
 6   According to the discovery, when the agents were unable to find some of the firearms
 7   that they knew that Mr. Camacho had purchased from Mr. Fernandez, Mr. Camacho
 8   assisted them by telling them to look in the garage attic – a place that they had not
 9   known to search until he told them. When they did search the attic, they found the
10   remaining guns unloaded, in their boxes, as they testified at trial. Under these
11   circumstances, a sentence of longer than 60 months is not necessary to reflect the
12   nature and circumstances of the offense.
13
14         C.     Just Punishment, Deterrence, and Public Protection
15         A sentence of longer than 60 months is not necessary to provide just punishment
16   for this offense, or to deter Mr. Camacho from committing future offenses. Five years
17   in prison for a non-violent offense is a harsh penalty, particularly since Mr. Camacho
18   has come so far in the years that have elapsed since the offense. With a five-year
19   sentence, Mr. Camacho will miss critical milestones in his daughter’s life, such as her
20   first step, potty training, and her first days in school – events he dreams of being
21   present for. See Exh. A. Those dreams are dashed because of his actions, and he know
22   that “I have no one to blame but myself.” Exh. A. Mr. Camacho has expressed
23   genuine remorse for his conduct: “There are no words strong enough to express how
24   sorry I am for having put my family and loved ones through so much pain.” Id. He has
25   expressed his remorse not just to the Court, but to his family. See Exhs. B, D-F. He
26   would cry to his fiancee’s brother, telling him how much he regrets his actions. See
27   Exh. D. He has told his cousin how horrible he feels about what he’s done, because
28   “now he sees his actions not only affected him, but his daughter and the rest of his
                                                   9
Case 2:18-cr-00121-PSG Document 329 Filed 02/10/20 Page 10 of 17 Page ID #:4439



 1   family as well.” Exh. E. Given how close the Camacho family is, and how devoted
 2   Mr. Camacho is to his infant daughter, five years in prison will have an extremely
 3   punitive effect on Mr. Camacho. A longer sentence would be too harsh, as Mr.
 4   Camacho’s parents, who are not in good health, will be in their 70s when he is released,
 5   even with a five-year sentence. He already was separated from his father and brother
 6   for two years while this case was pending, and separating him from them, as well as the
 7   rest of his family (including his daughter) for more than five years on top of that is not
 8   necessary to achieve just punishment.
 9         As for deterrence, a sentence of more than 60 months is not necessary to prevent
10   Mr. Camacho from committing future offenses or to protect the public. Although he
11   has a prior drug trafficking conviction, Mr. Camacho has never been to prison; he
12   served his sentence in county jail pursuant to AB109, and because he served half time
13   for that state conviction, with additional county jail credits, he served only about a year
14   and half. A sentence of five years therefore would be more than three times the only
15   sentence that he previously served. Perhaps more importantly, Mr. Camacho has
16   shown through his conduct over the past two years how much he has changed, and that
17   he is not the same man who committed this offense. He explains, “When I look back at
18   the person who did all these things to cause such tragedy I do not recognize him.” Exh.
19   A. In addition to conquering his addiction and throwing himself into job training, the
20   biggest transformation has come from his new role as Grezia’s father – a motivating
21   force that Mr. Camacho did not have after his first conviction. Ms. Ceja is confident
22   that he will not commit any more crimes because “he wants to be the best example to
23   our daughter and any future children we have.” Exh. B. His cousin similar believes
24   that “this is a huge wake up call for Oscar because he doesn’t just have himself to think
25   about, but his daughter Grezia as well.” Exh. E.
26         When he is released, Mr. Camacho will have the support of his parents and his
27   fiancée, who will stand by his side and make sure he continues on the path of
28   rehabilitation to which he has been committed since his arrest in December 2017. He
                                                  10
Case 2:18-cr-00121-PSG Document 329 Filed 02/10/20 Page 11 of 17 Page ID #:4440



 1   plans to go to school and become a chef, and to hopefully one day start his own
 2   restaurant to provide for his family. See Exhs. A, B. He has shown that he has what it
 3   takes to achieve those goals, and that his ready, willing, and able to rejoin his family as
 4   the hardworking and responsible son he used to be, and the devoted father he has
 5   become.
 6
 7         D.     The Advisory Guidelines
 8         The defense agrees with the advisory guideline calculation in the PSR, which
 9   finds that his conviction on the drug count groups with his conviction on the gun count,
10   resulting in a total offense level of 27. The government’s contention that the counts do
11   not group, and that Mr. Camacho should receive an additional level for having multiple
12   groups of offenses under U.S.S.G. § 3D1.4, is incorrect for several reasons.
13                1.     The counts are properly grouped pursuant to § 3D1.2(c)
14         The PSR has determined, and the parties agree, that the base offense level for the
15   drug count (Count 2) is 28. PSR ¶ 39. The PSR further assigns a two-level
16   enhancement under § 2D1.1(b)(1) for possession of a dangerous weapon – namely, the
17   guns that were the subject of Mr. Camacho’s guilty plea to Count 1 (conspiracy to
18   dispose of firearms to a prohibited person). PSR ¶ 40.3 Section 3D1.2(c) provides that
19   two counts group “[w]hen one of the counts embodies conduct that is treated as a
20   specific offense characteristic in, or other adjustment to, the guideline applicable to
21   another of the counts.” U.S.S.G. § 3D1.2(c). Because Count 1 “embodies conduct
22   [Mr. Camacho’s possession of the guns that he conspired to have disposed to him] that
23   is treated as a specific offense characteristic in, or other adjustment to, the guideline
24
25
26         3
             The defense does not object to the imposition of this enhancement, as it
27   requires only that the defendant possessed a dangerous weapon and does not require the
28   government to prove a connection between the weapon and the offense.
                                                   11
Case 2:18-cr-00121-PSG Document 329 Filed 02/10/20 Page 12 of 17 Page ID #:4441



 1   applicable to [the drug count],” the two counts group under the plain language of §
 2   3D1.2(c). See PSR ¶ 36.
 3         The government contends, however, that despite the plain language of
 4   § 3D1.2(c), the counts should not group, resulting in a one-point enhancement under
 5   § 3D1.4, yet Mr. Camacho should still receive an enhancement for possession of a
 6   dangerous weapon under § 2D1.1(b)(1). According to the government, “the specific
 7   enhancement applied to Count 2 – possession of a dangerous weapon during the
 8   commission of a drug offense – is not the same course of conduct to which defendant
 9   pled guilty in Count One [the 922 count].” Gov’t. Obj. to PSR, Dkt. #312, at 2. But
10   3D1.2(c) does not require that the two counts be based on the same “course of
11   conduct.” It requires only that the defendant receive a specific offense characteristic
12   for one count that embodies conduct that is charged in another count – in this case, Mr.
13   Camacho’s possession of the guns that he conspired to have disposed of to him, for his
14   possession, in Count 1.4
15         In support of its position, the government quotes a portion of Application Note 5
16   to § 3D1.2(c) which states, “It is not… the intent of this rule that (assuming they could
17   be joined together) a bank robbery on one occasion and an assault resulting in bodily
18   injury on another occasion be grouped together.” Dkt. 312. at 3 (quoting U.S.S.G. §
19   3D1.2, application note 5). The government goes on to say (again quoting a portion of
20   the application note), “This is because the two offenses ‘represent a different harm.’”
21   Id. But the government’s selective quotation of the application note omits critical
22   language that undermines its position. This is what the application note actually says:
23         It is not, for example, the intent of this rule that (assuming they could be joined
24         together) a bank robbery on one occasion and an assault resulting in bodily injury
25         on another occasion be grouped together. The bodily injury (the harm from the
26
27         4
             The guideline states “embodies conduct,” with no requirement that the specific
28   offense characteristic embody all of the conduct at issue in another count.
                                                  12
Case 2:18-cr-00121-PSG Document 329 Filed 02/10/20 Page 13 of 17 Page ID #:4442



 1         assault) would not be a specific offense characteristic to the robbery and would
 2         represent a different harm. On the other hand, use of a firearm in a bank robbery
 3         and unlawful possession of that firearm are sufficiently related to warrant
 4         grouping of counts under this subsection.
 5   U.S.S.G. § 3D1.2, application note 5 (emphasis added). In this case – unlike the first
 6   example in the quoted language above – the government is seeking, and Mr. Camacho
 7   is receiving, a specific offense characteristic for the harm from his possession of
 8   firearms at the time he possessed the cocaine. The government’s omission of the
 9   italicized language above is misleading, and the Court should reject the government
10   attempt to contort the language of the application note to fit its argument.
11         Moreover, the government concedes that the counts would group if Mr. Camacho
12   had been convicted of violating § 922(g), unlawful possession of a firearm by a felon
13   (as the application note’s example of a robbery involving a firearm, and possession of
14   that firearm, makes clear they would). See Gov’t. Obj. at 3. The government attempts
15   to distinguish Mr. Camacho’s Count 1 conviction for conspiracy to dispose of a firearm
16   to a prohibited person, in violation of 18 U.S.C. § 371, 922(d), from his unlawful
17   possession of those firearms. But this argument directly contradicts the position the
18   government took earlier in this case, when it told the Court that in order to convict co-
19   defendant Carlos Fernandez, the seller of the guns, of the same conspiracy, “the term
20   ‘dispose of’ means to transfer a firearm so that the transferee acquires possession of the
21   firearm….The government therefore must prove that Camacho Jr. possessed the guns
22   that defendant FERNANDEZ sold to him.” Dkt. #242 (Gov’t. Obj. to Fernandez’s Mot.
23   in Lim. to Exclude Evidence) (emphasis added).5 Even the government has
24   acknowledged that the Count I conspiracy embodies the conduct of Mr. Camacho’s
25
           5
26            Fernandez had moved to exclude text messages Mr. Camacho had sent to an
     unindicted individual, including photographs of the guns he’d purchased from
27   Fernandez, which, as the government argued, showed that Mr. Camacho possessed
28   those firearms.
                                                  13
Case 2:18-cr-00121-PSG Document 329 Filed 02/10/20 Page 14 of 17 Page ID #:4443



 1   possession of the firearms. It is that conduct that is the subject of the § 2D1.1(b)(1)
 2   enhancement to the Count II offense level, and the counts therefore group under §
 3   3D1.2(c).
 4         The government wants to have it both ways – it wants Mr. Camacho to receive
 5   an enhancement for the firearms on the drug count, and for the counts not to group,
 6   resulting in an additional one-point enhancement. This is exactly what § 3D1.2(c) was
 7   designed to prevent. For all of the above reasons, it is beyond dispute that the conduct
 8   for which Mr. Camacho is receiving a two-level specific offense characteristic – his
 9   possession of the guns found at his house at the time he possessed the cocaine for sale –
10   is embodied in Count One, conspiracy to dispose of those firearms to him, and
11   therefore the counts properly group.6
12                2.     If the counts do not group, there would be no enhancement
13                       under § 3D1.4 because the government has incorrectly
14                       calculated the offense level under § 2K2.1
15         The government’s argument that Mr. Camacho should receive a one-level
16   enhancement under § 3D1.4 rests not only on its claim that the two counts of conviction
17   don’t group under §3D1.2, but also on the government’s calculation of Mr. Camacho’s
18   base offense level under § 2K2.1. The government contends that Mr. Camacho’s base
19   offense level under § 2K2.1 would be 20, given “defendant’s prior conviction for a
20   controlled substance offense.” See Dkt. #312 at p. 4, n.2.
21
22         6
             The government suggests in a footnote that the defense’s agreement to an
23   appellate waiver at offense level 28 is a concession that the counts do not group (or is
24   otherwise relevant to the Court’s analysis). See Gov’t. Obj. at p. 4, n.3. But defense
     counsel informed the government that the defense did not agree with the government’s
25   interpretation of § 3D1.2(c), and that the defense intended to argue that the two counts
26   group under the guidelines. The government declined to change the appellate waiver to
     match the defense’s calculation of the offense level, but the defense’s decision to accept
27   the plea agreement with the waiver chosen by the government was in no way a
28   concession that the government’s guideline calculation is correct.
                                                  14
Case 2:18-cr-00121-PSG Document 329 Filed 02/10/20 Page 15 of 17 Page ID #:4444



 1         But Mr. Camacho’s conviction under California Health and Safety Code § 11378
 2   for possession of methamphetamine for sale does not qualify as a “controlled substance
 3   offense” under § 2K2.1(a)(4) because California’s definition of methamphetamine is
 4   facially broader than the federal definition, and thus the statute is categorically
 5   overbroad. Specifically, § 11378 is facially overbroad because California defines
 6   methamphetamine to include its “optical and geometrical (diastereomeric) isomers,”
 7   while the federal definition of methamphetamine covers only its optical isomers,
 8   without criminalizing its geometrical isomers. Compare Cal. Health & Safety Code §
 9   11055(d)(2), § 11033 with 21 U.S.C. § 802(14), 812 Schedule II(c); see also United
10   States v. Rodriguez-Gamboa, 946 F.3d 548, 551-52 (9th Cir. 2019); Lorenzo v.
11   Whitaker, 752 Fed.Appx. 482, 485 (9th Cir. 2019) (“Lorenzo II”).7
12         In Rodriguez-Gamboa, the government made a factual argument that the Ninth
13   Circuit had declined to reach in the Lorenzo cases (because the government had made
14   the argument for the first time on appeal) – that California’s definition of
15   methamphetamine is not categorically overbroad because as a factual matter, the
16   government claims, geometric isomers don’t exist. The defense argued (as it does here)
17   that the facial overbreadth of the statute ends the analysis, because the Ninth Circuit has
18   held that “when a state statute’s greater breadth is evident from its text,” a party “may
19   simply rely on the statutory language to establish the statute as overly inclusive.”
20   Chavez-Solis v. Lynch, 803 F.3d 1004, 1010 (9th Cir. 2015) (citing United States v.
21   Grisel, 488 F.3d 844, 850 (9th Cir. 2007) (en banc), abrogated on other grounds by
22   United States v. Stitt, 139 S. Ct. 399, 407-408 (2018)). The government in that case
23   contended that because it believes that geometric isomers of methamphetamine do not
24   exist, there is no realistic probability that the state would apply the statute to conduct
25
26
           7
             Lorenzo II followed the Ninth Circuit’s de-publication of its opinion in Lorenzo
     v. Sessions, 902 F.3d 930 (9th Cir. 2018) (“Lorenzo I”). In both opinions, the Ninth
27   Circuit held that § 11378 was facially overbroad because California’s definition of
28   methamphetamine includes geometric isomers, while the federal definition does not.
                                                   15
Case 2:18-cr-00121-PSG Document 329 Filed 02/10/20 Page 16 of 17 Page ID #:4445



 1   that falls outside the generic definition, relying on Gonzales v. Duenas-Alvarez, 549
 2   U.S. 183, 193 (2007). The Court in Rodriguez-Gamboa found that the defense’s
 3   argument has “strong support in our precedents,” citing Grisel, but because the
 4   government’s argument rested “entirely on its factual assertion that the geometric
 5   isomer of methamphetamine does not exist,” and the district court had not made a
 6   factual finding on that issue, it remanded the case for an evidentiary hearing to resolve
 7   the factual issue.
 8         Here, the government has not made the factual assertion that geometric isomers
 9   of methamphetamine do not exist. Indeed, it has not addressed this issue or Rodriguez-
10   Gamboa at all, opting instead to simply assert in a footnote that Mr. Camacho has a
11   conviction for a controlled substance offense. But it is the government’s burden to
12   prove the enhanced base offense level it is seeking under § 2K2.1. See United States v.
13   Snipes, 515 F.3d 947 (9th Cir. 2015); United State. v. Howard, 894 F.2d 1085, 1090
14   (9th Cir. 1990) (government has the burden to prove any fact necessary for
15   determination of the base offense level). The government has not attempted to meet its
16   burden here, nor can it.
17         The base offense level under § 2K2.1 for Mr. Camacho’s conviction on Count II
18   therefore is 14. With a four-level enhancement for the number of firearms, this brings
19   the offense level to 18 (before a reduction for acceptance of responsibility), which is 12
20   levels lower than the pre-acceptance offense level of 30 for Count I (the drug count).
21   Under § 3D1.4(c), any group of counts that is 9 or more levels less serious than the
22   group with the highest offense level is disregarded; thus there is no enhancement for
23   multiple groups. The result is that even if the two counts did not group, Mr. Camacho’s
24   offense level, after a three-level adjustment for acceptance of responsibility, would be
25   27 – just as the PSR determined.
26         This results in an advisory guideline range of 78-87 months. That range, of
27   course, is merely advisory, and it is but one of many factors that the Court must
28
                                                  16
Case 2:18-cr-00121-PSG Document 329 Filed 02/10/20 Page 17 of 17 Page ID #:4446



 1   consider in imposing sentence. As set forth above, the remaining factors weigh in favor
 2   of a sentence of 60 months.
 3
 4                                    IV. CONCLUSION
 5         For all of the above reasons, the defense respectfully requests that the Court
 6   impose a sentence of 60 months in custody.
 7
 8                                          Respectfully submitted,
 9                                          AMY M. KARLIN
                                            Interim Federal Public Defender
10
11   DATED: February 10, 2020           By /s/ Jill Ginstling
12                                        JILL GINSTLING
                                          Deputy Federal Public Defender
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  17
